DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered. In response to amendment filed on 4/6/2021, claims 1 and 9 are amended, claims 2, 8 and 12 are cancelled. Claims 1, 3- 7, 9- 11 are pending for examinations.
Response to Arguments
Applicant’s arguments, regards to claim 1; see page 10, second paragraph of remarks filed on 4/6/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu et al. (US Pub. No. 2018/0343697 A1)  and  Ericsson; see IDS filed on 12/26/2019 on page 2 (#1) “Ericsson, "UE context handling during inter RAT handover", 3GPP TSG-RAN WG2 #100, Tdoc R2-1713308 Reno, Nevada, USA, 27th November-lst December 2017, Pages 1-3”.
Applicant's arguments filed in the remark for claim 9 have been fully considered but they are not persuasive. On page 13 of the remarks applicant argues, “Kubota does not teach that the UE capability enquiry message includes the at least one indication indicating the UE to transmit the at least one second NR capability to the base station.”
master base station 105-o may transmit a specific UE capability query that includes additional information, such as a reconfiguration type information that indicates a type of reconfiguration the master base station 105-o is planning to do after the UE capability report is received, a type of capability information that should be reported by the UE 115-f, a network capability, or a configuration to be performed. For example, the additional information may indicate that the reconfiguration may include adding a CC to the first connection, or adding a second connection to secondary base station 105-p using the second RAT (i.e. refer to [0104] ..The second RAT may be, for example, a 5G or NR RAT). Such a specific UE capability query, and associated response (i.e. response will be based on a type of capability information (of a specific UE capability query) that should be reported by the UE 115-f; here query includes additional information about adding using second RAT and associated response will be based on that query 745), may help reduce the amount of information transmitted between the UE 115-f and master base station 105-o, and thereby 
	The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kubota with the teachings of Futaki in view of Hsu to make system more effective. Having a mechanism wherein receiving a UE Capability Enquiry message from the second BS, wherein the UE Capability Enquiry message comprises at least one indication indicating the UE to transmit at least one second NR capability to the second BS; and transmitting a UE Capability Information message to the second BS, wherein the UE Capability Information message comprises the at least one second NR capability; greater way resources can be utilized to carry out inter RAT handover in the communication system.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Futaki et al. (US Pub. No. 2019/0182737 A1) in view of Hsu et al. (US Pub. No. 2018/0343697 A1) and further in view of Ericsson; see IDS filed on 12/26/2019 on page 2 (#1) “Ericsson, "UE context handling during inter RAT handover", 3GPP TSG-RAN WG2 #100, Tdoc R2-1713308 Reno, Nevada, USA, 27th November-lst December 2017, Pages 1-3”.

Regarding claim 1, Futaki teaches a network comprising a first base station (BS) of a new radio (NR) Radio Access Network (NR-RAN) and a second BS of an Evolved Universal Terrestrial Radio Access (E-UTRA) Network (E-UTRAN) for handling NR capabilities (see Fig. 13 A-B wherein first BS can be #3 NR NB and second BS can be #2 LTE eNB), comprising: at least one storage device; and
at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of:
	the first BS transmitting at least one E-UTRA capability and at least one first NR capability of a user equipment (UE) to the second BS (see #1304 #2 LTE eNB receives the capability of both E-UTRA and first NR capability transmitted from NR NB (see #1304) see handover request message; see [0085] wherein containing the handover preparation information, the core network information (e.g., NG Core information i.e. NR capability (see Fig. 32 NG core context) refer to [0096] in context with [0086- 0087]), or the security-related information, or any combination thereof; now refer to [0019].. security-related information includes Non-Access Stratum (NAS) security configuration information (i.e. E-UTRA capability information); further see [0096] slice information now refer to [0086- 0087] indicating NR capability);
	the second BS generating a Radio Resource Control (RRC) Connection Reconfiguration message according to the at least one E-UTRA capability and the at least one first NR capability, wherein the RRC Connection Reconfiguration message (see #1305 in Fig. 13A and [0184]);
	the second BS transmitting the RRC Connection Reconfiguration message to the first BS (see #1305 in Fig. 13A and [0184]);
	the first BS generating a first NR-access RRC message comprising the RRC Connection Reconfiguration message (see #1306 mobility from NR command see [0175] a Mobility from NR command message or an RRC Connection Reconfiguration message);
	the first BS transmitting the first NR-access RRC message to the UE (see #1306 mobility from NR command see [0175] a Mobility from NR command message or an RRC Connection Reconfiguration message); and
	the second BS receiving a RRC Connection Reconfiguration Complete message from the UE, in response to the RRC Connection Reconfiguration message (see #1308 in Fig. 13A). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Futaki’s to make system more effective in order to carry out inter-RAT handover in the communication system.
	But Futaki is silent regards to the first BS receiving the at least one E-UTRA capability and the at least one first NR capability from the UE; and the first BS transmits the at least one E-UTRA capability and the at least one first NR capability to the second BS via at least one core network (CN).
	However HSU teaches in #331 about sending at least one E-UTRA capability and the at least one first NR capability to first BS (i.e. #302); see [0010].. The UE 
	Bur Futaki is silent regards to the first BS transmits the at least one E-UTRA capability and the at least one first NR capability to the second BS via at least one core network (CN).
	However Ericsson teaches o page 2 proposal 2 about UE context information is transferred from source RAN to the target RAN through NextGen CN (i.e. core network); further see page 2 (4 context to be transferred).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ericsson with the teachings of Futaki in view of Hsu to make system more standardized. Having a mechanism wherein the first BS transmits the at least one E-UTRA capability and the at least one first NR capability to the second BS via at least one core network (CN); greater way standardized approach can be carried out in the communication system.

	Regarding claim 3, Futaki in view of Hsu and Ericsson teaches as per claim 1, wherein Futaki states the at least one E-UTRA configuration and the NR configuration are generated according to the at least one first NR capability; see [0085] wherein containing the handover preparation information, the core network information (e.g., NG Core information i.e. NR capability see [0096] in context with [0086- 0087]); now refer to [0096] includes the slice information, the target NR NB 3 may operate as follows. The target NR NB 3 may perform admission control based on the core network information containing the slice information….now see [0097]… NR NB 3 may generate, based on the slice information (or derive, from the slice information), radio resource configuration information (e.g., radio parameters) needed by the UE 1 to establish a radio connection (e.g., an RRC connection or a radio bearer) associated with the NG System that supports network slicing….;now refer to [0098]… radio resource configuration information derived from the slice information may include a radio (or RAN) parameter(s) per network slice (or per use case). The use cases include, for example, an enhanced mobile broadband (eMBB), massive machine-type communications (mMTC), and Ultra-reliable and low-latency communications (URLLC). The radio parameter(s) per network slice (or per use case) may be fundamental physical channel parameters or fundamental layer 2/layer 3 (L2/L3) configurations. The fundamental physical channel parameter may include, for example, a frame/subframe structure, a Transmission Time Interval (TTI) length, subcarrier spacing, and a Physical Random Access Channel (PRACH) resource. The PRACH resource may be either or both of a preamble index and time/frequency e.g., PDCP config, RLC config, or MAC config).

	Regarding claim 4 Futaki in view of Hsu and Ericsson teaches as per claim 3, wherein Futaki states the at least one first NR capability comprises a Packet Data Convergence Protocol (PDCP) capability, and the NR configuration comprises a radio bearer (RB) configuration; refer to [0096] includes the slice information, the target NR NB 3 may operate as follows. The target NR NB 3 may perform admission control based on the core network information containing the slice information….now see [0097]… NR NB 3 may generate, based on the slice information (or derive, from the slice information), radio resource configuration information (e.g., radio parameters) needed by the UE 1 to establish a radio connection (e.g., an RRC connection or a radio bearer) associated with the NG System that supports network slicing….;now refer to [0098]… radio resource configuration information derived from the slice information may include a radio (or RAN) parameter(s) per network slice (or per use case). The use cases include, for example, an enhanced mobile broadband (eMBB), massive machine-type communications (mMTC), and Ultra-reliable and low-latency communications (URLLC). The radio parameter(s) per network slice (or per use case) may be fundamental physical channel parameters or fundamental layer 2/layer 3 (L2/L3) configurations. The fundamental physical channel parameter may include, for example, a frame/subframe structure, a Transmission Time Interval (TTI) length, subcarrier spacing, and a Physical Random Access Channel (PRACH) e.g., PDCP config, RLC config, or MAC config).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Futaki et al. (US Pub. No. 2019/0182737 A1) in view of Hsu et al. (US Pub. No. 2018/0343697 A1) and further in view of Ericsson; see IDS filed on 12/26/2019 on page 2 (#1) “Ericsson, "UE context handling during inter RAT handover", 3GPP TSG-RAN WG2 #100, Tdoc R2-1713308 Reno, Nevada, USA, 27th November-lst December 2017, Pages 1-3” and further in view of in view of Kubota  et al. (US Pub. No. 2018/0084539 A1).

	Regarding claim 5, Futaki in view of Hsu and Ericsson teaches as per claim 1, but Futaki fails to teach about wherein the instructions further comprise: the second BS transmitting UE Capability Enquiry message to the UE, wherein the UE Capability Enquiry message comprises at least one indication indicating the UE to transmit at least one second NR capability to the second BS; however Kubota teaches in [0052] regarding….the base station may transmit a capability query to the UE that queries for available resources for the reconfiguration and, responsive thereto, receive a UE capability response (e.g., a UE capability information message) from the UE. The capability query may include a UE capability enquiry message sent via RRC signaling, for example. The UE capability response may include a UE capability information .

Claims 9- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Futaki et al. (US Pub. No. 2019/0182737 A1) in view of Hsu et al. (US Pub. No. 2018/0343697 A1) and in further view of in view of Kubota  et al. (US Pub. No. 2018/0084539 A1)

	Regarding claim 9, Futaki teaches a user equipment (UE) for handling new radio (NR) capabilities, comprising (see Fig. 13 A-B wherein first BS can be #3 NR NB and second BS can be #2 LTE eNB and communication device as a UE): at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of:
	transmitting a first NR-access radio resource control (RRC) message comprising at least one Evolved Universal Terrestrial Radio Access (E-UTRA) Capability and at least one first NR capability, to a first base station (BS) of a NR Radio Access Network (NR-RAN) (as per Fig. 13A wherein UE sends (step 1301; see [0182]) measurement report to a first base station of NR-RAN based upon received measurement configurations from the NR NB 3, performs neighbor cell measurements and inter-RAT measurements including measurements of NG-RAN cells and E-UTRAN (LTE) cells according to the received measurement configuration, and sends a measurement report to the NR NB 3; see [0166] hence UE should have capability information of E-UTRA and NR to report to the first base station);
	receiving a second NR-access RRC message requesting the communication device to hand over to a second BS of an E-UTRA Network (E-UTRAN), from the first BS, wherein the second NR-access RRC message comprising at least one E-UTRA configuration and a NR configuration (see #1306 mobility from NR command see [0175] a Mobility from NR command message or an RRC Connection Reconfiguration message); and
	transmitting an E-UTRA RRC message to the second BS, when connecting to a cell of the second BS according to the second NR-access RRC message (see #1307, 1308 in Fig. 13A). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Futaki’s to make system more effective in order to carry out inter-RAT handover in the communication system. Futaki as per discussed above teaches as per Fig. 13A wherein UE sends (step 1301; see [0182]) measurement report to a first base station of NR-RAN based upon received measurement configurations from the NR NB 3, performs neighbor cell measurements and inter-RAT measurements including measurements of NG-RAN cells and E-UTRAN (LTE) cells according to the received measurement configuration, and sends a measurement report to the NR NB 3; see [0166] hence UE should have capability information of E-UTRA and NR to report to the first base station; but Futaki fails to clearly state that; however Hsu states in [0005- 0006, 0008] about .. UE also indicates separate UE category and associated capability for 5G NR EN-DC (EUTRA-NR Dual Connectivity), which includes band combination for NR+LTE, and a list of capability combinations of baseband feature sets. Based on such indication, the network can enable the UE to operate over multiple connections via multiple radio access technology (RATs), e.g., NR and LTE, concurrently; see [0008]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hsu with the teachings of Futaki to make system more effective. Having a mechanism wherein UE sending both E-UTRA and NR capability, greater way resources can be allocated/managed in the communication system.
	But Futaki fails to teach about receiving a UE Capability Enquiry message from the second BS, wherein the UE Capability Enquiry message comprises at least one indication indicating the UE to transmit at least one second NR capability to the second BS; and transmitting a UE Capability Information message to the second BS, wherein the UE Capability Information message comprises the at least one second NR capability; however Kubota teaches in [0052] regarding….the base station may transmit a capability query to the UE that queries for available resources for the reconfiguration and, responsive thereto, receive a UE capability response (e.g., a UE capability information message) from the UE. The capability query may include a UE capability master base station 105-o may transmit a specific UE capability query that includes additional information, such as a reconfiguration type information that indicates a type of reconfiguration the master base station 105-o is planning to do after the UE capability report is received, a type of capability information that should be reported by the UE 115-f, a network capability, or a configuration to be performed. For example, the additional information may indicate that the reconfiguration may include adding a CC to the first connection, or adding a second connection to secondary base station 105-p using the second RAT (i.e. refer to [0104] ..The second RAT may be, for example, a 5G or NR RAT). Such a specific UE capability query, and associated response (i.e. response will be based on a type of capability information (of a specific UE capability query) that should be reported by the UE 115-f; here query includes additional information about adding using second RAT and associated response will be based on that query 745), may help reduce the amount of information transmitted between the UE 115-f and master base station 105-o, and thereby increase available resources for other types of transmissions (e.g., user data transmissions); further see [0107]. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 

	Regarding claim 10, Futaki in view of Hsu and Kubota teaches as per claim 9, wherein the at least one E-UTRA configuration and the NR configuration are generated according to the at least one first NR capability; Futaki see [0085] wherein containing the handover preparation information, the core network information (e.g., NG Core information i.e. NR capability see [0096] in context with [0086- 0087]); now refer to [0096] includes the slice information, the target NR NB 3 may operate as follows. The target NR NB 3 may perform admission control based on the core network information containing the slice information….now see [0097]… NR NB 3 may generate, based on the slice information (or derive, from the slice information), radio resource configuration information (e.g., radio parameters) needed by the UE 1 to establish a radio connection (e.g., an RRC connection or a radio bearer) associated with the NG radio resource configuration information derived from the slice information may include a radio (or RAN) parameter(s) per network slice (or per use case). The use cases include, for example, an enhanced mobile broadband (eMBB), massive machine-type communications (mMTC), and Ultra-reliable and low-latency communications (URLLC). The radio parameter(s) per network slice (or per use case) may be fundamental physical channel parameters or fundamental layer 2/layer 3 (L2/L3) configurations. The fundamental physical channel parameter may include, for example, a frame/subframe structure, a Transmission Time Interval (TTI) length, subcarrier spacing, and a Physical Random Access Channel (PRACH) resource. The PRACH resource may be either or both of a preamble index and time/frequency resources. The fundamental L2/L3 configurations may include, for example, a frame/subframe pattern and configurations of L2 protocol sublayers (L2 configuration, e.g., PDCP config, RLC config, or MAC config).

	Regarding claim 11, Futaki in view of Hsu and Kubota teaches as per claim 9, wherein the second NR-access RRC message is a Handover From NR Command message, and the E-UTRA RRC message is a RRC Connection Reconfiguration Complete message; Futaki see Fig. 13 A; #1306 as a Handover From NR Command message and #1308 as  a RRC Connection Reconfiguration Complete message.

Allowable Subject Matter
	Claims 6- 7 are allowed.
The reason of allowance will be provided in the next office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468